LIGON, J.
From all that appears in this record, the defendant Bush is clearly not liable to the plaintiff in this action. There is no privity whatever between them. It is true, he is tho surety of Elijah and Lewis Sykes on their note to Mitchell *797for the hire of the slaves, in which, among other things, it is stipulated that they shall pay the physician’s bill for the slaves, if it should be necessary to employ one. With this contract the plaintiff has no connection, and can take no benefit under it. It requires no citation of authorities to establish the proposition, that a stranger to a contract will not be allowed to enforce its terms by suit.
The case, however, is far different with the other defendants. They are the hirers of the slaves, and as such are liable for the physician’s bill, independent of their contract with the owner.—Mecker v. Childress, Ala. R. (Minor’s) 109; Hogan v. Carr et al., 6 Ala. 471.
The witness who had possession of the slaves, and who testifies that he had authority to call in a physician in case of necessity, was, from all that appears, the agent of Elijah and Lewis Sykes, and not a hirer from them. He deposes that he employed the plaintiff to attend on the slaves, during the term for which they had been hired by the Messrs. Sykes, and the law implies a promise on their part to pay him a reasonable compensation for his services. Under these circumstances, and as the value of the services was fully proved in the court below, he was entitled to his judgment against them for the sum so proved.
Let the judgment be reversed, and the cause remanded.